     Case 20-10752-abl        Doc 106    Entered 11/23/20 09:52:29      Page 1 of 3



     James Patrick Shea, Esq.
 1   Nevada Bar No. 405
     Bart K. Larsen, Esq.
 2   Nevada Bar No. 8538
     SHEA LARSEN
 3   1731 Village Center Circle, Suite 150
     Las Vegas, Nevada 89134
 4   Telephone: (702) 471-7432
     Email: jshea@shea.law
 5           blarsen@shea.law
 6   Philip Bentley, Esq. (Admitted pro hac vice)
     New York Bar No. 1992627
 7   Priya K. Baranpuria, Esq. (Admited pro hac vice)
     New York Bar No. 5467444
 8   KRAMER LEVIN NAFTALIS & FRANKEL LLP
     1177 Avenue of the Americas
 9   New York, New York 10036
     Telephone: (212) 715-9100
10   Email: pbentley@kramerlevin.com
             pbaranpuria@kramerlevin.com
11
     Alla Lefkowitz, Esq. (Admission pending)
12   New York Bar No. 4923363
     Molly Thomas-Jensen, Esq. (Admission pending)
13   New York Bar No. 4735148
     EVERYTOWN LAW
14
     450 Lexington Ave.
     P.O Box # 4184
15
     New York, NY 10017
     (mailing address)
16
     Phone: (646) 324-8365
     Emails: alefkowitz@everytown.org
17
             mthomasjensen@everytown.org
18
     Attorneys for Beverly Crawford and Alvino Crawford,
19   and for the City of Kansas City, Missouri

20
                              UNITED STATES BANKRUPTCY COURT
21
                                        DISTRICT OF NEVADA
22
                                                   ***
23   In re:                                                 Case No. 20-10752-ABL

24            JIMENEZ ARMS, INC.,                           Chapter 7

25                          Debtor.

26

27                DESIGNATION OF LOCAL COUNSEL AND CONSENT THERETO

28            The undersigned, attorney for Beverly Crawford and Alvino Crawford, individually and as


                                             Page 1 of 3
     Case 20-10752-abl         Doc 106     Entered 11/23/20 09:52:29           Page 2 of 3




 1   the parents of the decedent Alvino Dwight Crawford, and the City of Kansas City, Missouri, has

 2   submitted to the Court a “Verified Petition for Permission to Practice in this Case Only.” Not being

 3   admitted to the bar of this Court, and not maintaining an office in the District of Nevada for the

 4   practice of law, she believes it to be in the bests interests of the clients to designate Bart K. Larsen,

 5   Esq., attorney at law, member of the State Bar of Nevada and previously admitted to practice before

 6   the above-entitled Court, as associate local counsel in this action. The address of said designated

 7   Nevada counsel is:

 8                                           Bart K. Larsen, Esq.
                                               SHEA LARSEN
 9                                   1731 Village Center Circle, Suite 150
                                          Las Vegas, Nevada 89134
10                                             (702) 741-7432
                                              blarsen@shea.law
11
             By this designation the undersigned attorneys and party agree that all documents and papers
12
     issued out of this Court in the above-entitled case may be served on the designated local counsel.
13
     Further, said local counsel shall be responsible for providing copies of the same to the co-counsel.
14
     Further, this designation constitutes agreement and authorization by the undersigned for the
15
     designated local counsel to sign stipulations binding on all of us. The time for performing any act
16
     under applicable Rule shall run from the date of service on the local counsel.
17

18                                                  /s/ Alla Lefkowitz, Esq.
                                                    Alla Lefkowitz, Esq.
19
                                                    Counsel for Beverly Crawford and Alvino
20                                                  Crawford, and for the City of Kansas City, Missouri
21
                           CONSENT OF DESIGNATED NEVADA COUNSEL
22
             The undersigned hereby consents to serve as associate Nevada counsel in this case and agrees
23
     that he is responsible for being counsel upon whom all documents and other papers issued out of
24
     this Court shall be served, and that he is responsible to transmit copies of all documents and other
25
     papers so served to the admitted out-of-state counsel of record and to keep such counsel informed
26
     as to the status of the case.
27
                                                    /s/ Bart K. Larsen, Esq.
                                                    Bart K. Larsen, Esq.
28

                                              Page 2 of 3
     Case 20-10752-abl        Doc 106     Entered 11/23/20 09:52:29        Page 3 of 3




 1                     APPOINTMENT OF DESIGNATED NEVADA COUNSEL

 2           The undersigned parties appoint Bart K. Larsen, Esq. as their Designated Nevada Counsel in

 3   this case.
                                                           /s/ Tara Kelly
 4                                                         City of Kansas City, Missouri
                                                           By: Tara Kelly, Associate City Attorney
 5
                                                           /s/ Beverly Crawford
 6                                                         Beverly Crawford, individually and
                                                           as a parent of the decedent
 7                                                         Alvino Dwight Crawford
 8
                                                           /s/ Alvino Crawford
 9                                                         Alvino Crawford, individually and
                                                           as a parent of the decedent
10                                                         Alvino Dwight Crawford
11

12                                    CERTIFICATE OF SERVICE

13           I hereby certify that on November 23, 2020, I electronically transmitted the foregoing

14   DESIGNATION OF LOCAL COUNSEL AND CONSENT THERETO to the Office of the Clerk

15   of the Bankruptcy Court, using the CM/ECF System, for filing and transmittal of a Notice of

16   Electronic Filing to the CM/ECF registrants listed for this matter.

17

18                                                 By: /s/ Bart K. Larsen, Esq.

19

20

21

22

23

24

25

26

27

28

                                             Page 3 of 3
